Citation Nr: 0814913	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-40 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
joint disease of the lumbar spine (low back disability).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1948 to October 
1950.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

In March 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  In an unappealed October 1995 rating decision (veteran 
was notified on November 2, 1995), the RO denied the 
veteran's original claim of entitlement to service connection 
for a back condition on the bases of no in-service incurrence 
and no medical nexus to service.

2.  Evidence submitted subsequent to the October 1995 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a low back disability.


CONCLUSIONS OF LAW

1.  The RO's October 1995 rating decision denial of service 
connection for a back condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

Regarding the veteran's petition to reopen the claim for 
service connection for a low back disability, VA satisfied 
its duty to notify as to the claim by means of a February 
2005 letter from the RO to the appellant.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit pertinent 
evidence and/or information in his possession to the AOJ.  
The February 2005 letter also referenced the previous final 
denial of a claim for service connection for a low back 
condition in October 1995 and noted that the service 
connection claim was denied because service medical records 
were negative for treatment of the claimed condition.  Kent, 
20 Vet. App. at 10.  A March 2006 letter also informed the 
veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran in December 
2007.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a Travel Board hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim to reopen.

The Board notes that VA does not have a duty to provide a VA 
examination if the claim is not reopened.  The VCAA 
explicitly states that, regardless of any assistance provided 
to the claimant, new and material evidence must still be 
submitted to reopen a claim.  38 U.S.C.A. § 5103A(f); 
38 C.F.R. § 3.159(c)(4)(C)(iii).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.


New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  In this regard, the 
RO, as noted in the July 2005 rating decision, found that new 
and material evidence had not been submitted and denied 
reopening the claim.  The July 2005 rating decision noted 
that the veteran had not provided any evidence that indicates 
a current back problem is related to service.  Nevertheless, 
the question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, this is 
where the Board's analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen the claim for entitlement to service 
connection was received in 2004.  As such, the amended 
provision is for application in this case and is set forth 
below.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the term "factual 
basis" is defined as the veteran's underlying disease or 
injury, rather than as symptoms of that disease or injury.  
Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  
Claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims.  Id. at 
1335.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

Discussion

Historically, an October 1995 rating decision denied the 
veteran's original claim seeking service connection for a 
back condition based on a lack of complaint or treatment for 
a back condition in service and the lack of a medical nexus.  
The veteran was notified of the October 1995 rating decision 
via a letter dated November 2, 1995.  The appellant did not 
perfect an appeal of this decision, and it became final.  
38 U.S.C.A. § 7105.  The Board notes that the claim denied in 
October 1995 and the current claim to reopen are based on the 
same factual basis as they are both claims involving the 
diagnosed disability of degenerative joint disease of the 
lumbar spine.  See Boggs, 520 F.3d at 1334-35.  Indeed, since 
filing his petition to reopen, the record does not reflect 
that additional medical evidence related to the veteran's low 
back disability has been added to the claims file.

The Board will now review the evidence of record at the time 
of the last final denial for a low back disability in October 
1995.  The veteran's available service medical records 
include an October 1950 report of medical examination that 
revealed no significant abnormalities of the veteran's spine.  
The record, in October 1995, also contained a daily sick 
report log from March 1950 to August 1950, which indicated 
that the veteran reported to sick call three times during 
this period of time.  However, the daily sick report log does 
not indicate the reason for the veteran's visit to sick call.  
The Board further notes a VA Form 21-3101, dated in July 
1995, indicates that veteran's service medical records are 
missing and that no Surgeon General's Office (SGO) records 
were available.  The VA Form 21-3101 also indicated that if 
these records were on file on July 12, 1973 they may have 
been destroyed in a fire on that date.  In a statement, dated 
in September 1995, the veteran stated that he had no military 
medical records in his possession.  Additionally, at the time 
of the last final denial, the record also contained a letter 
by D.L.R., D.C., dated in June 1995, indicating that the 
veteran had been in a car accident in 1990 and that X-rays 
were made of his spine, but no treatment was given.  Also of 
record was the report of a VA examination conducted in 
October 1995.  The VA examiner diagnosed the veteran with an 
essentially "normal back examination, spinal examination."  
X-rays taken at that time revealed an impression of a 
narrowing of the spinal canal at L4-L5, with narrowing of the 
intervertebral disk space and degenerative joint disease of 
the articular face of L5.  The Board notes that neither the 
VA examination report nor the record from the private doctor 
contained nexus opinions.  

The evidence added to the record subsequent to the last final 
denial, in October 1995, includes statements and testimony by 
the veteran that he received treatment for a low back 
condition while stationed in Japan during active duty.  After 
getting the dates of treatment in Japan from the veteran as 
indicated in a VA Form 119, dated in January 2004, a request 
was made for the veteran's active duty clinical records using 
the information provided by the veteran.  A response to this 
request indicated that veteran's clinical records were 
retired to the veteran's personnel jacket, which were fire 
related.  See Request/Response, dated in February 2005.  The 
record also contains a RO memorandum, dated in July 2005, 
finding that the veteran's service records were unavailable.  
This memorandum documented the efforts taken to secure the 
veteran's service records.  A letter, dated in July 2005, 
notified the veteran of the unsuccessful attempts to obtain 
his service records from the National Personnel Records 
Center.  It is also noted that the veteran, in a February 
2005 statement, indicated that he had received treatment for 
his back condition from VA in the 1950s.  The RO requested 
the veteran's VA records from the 1950s, but an e-mail of 
record, dated in March 2007, indicated that the there were no 
records for the veteran from the 1950s.  The e-mail suggested 
another location for these records.  The RO requested the 
veteran's records from the newly identified location, but a 
response noted that the records were not retrievable based on 
the provided information and that after a thorough search of 
the archives, the records were not found.  See Response by 
Medical Records Technician, dated in August 2007.  See also 
VA Memorandum, dated in November 2007 (finding formally that 
the veteran's treatment records from the St. Louis VA Medical 
Center from 1950 to 1959 were unavailable).  Since the last 
final denial in October 1995, VA treatment records were added 
to the record.  A review of these records did not reveal 
treatment for a low back disability.  No other competent 
clinical evidence was added to the record since the veteran 
requested that his claim be reopened in 2004.  

After a review of the evidence submitted by the veteran since 
the October 1995 rating decision, the Board finds that it is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial and it does not raise a 
reasonable possibility of substantiating the claim.  The new 
evidence, as described above, only confirms the 
unavailability of the veteran service medical records.  
Moreover, there is no competent medical evidence of record 
linking a current low back disability to his period of active 
duty.  The only evidence doing so consists of the veteran's 
statements and testimony to that effect.  Since the veteran 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation, he is not competent to express a probative 
opinion regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the absence of clinical evidence establishing a nexus to 
service, the Board concludes that the additional evidence is 
not new and material and the claim for service connection for 
degenerative joint disease of the lumbar spine denied.  
Further, the Board finds that the veteran's statements do not 
raise a reasonable possibility that a current low back 
disability is linked to service when considered in 
conjunction with the record as a whole.  Accordingly, the 
Board finds that what was missing at the time of the prior 
final denial in October 1995 remains deficient, namely 
evidence that the veteran currently has a current low back 
disability that is related to his military service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.


ORDER

New and material evidence not having been received, the claim 
for service connection for degenerative joint disease of the 
lumbar spine is not reopened.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


